State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 21, 2016                    521610
________________________________

In the Matter of JAHMEL CLARK,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
NEW YORK STATE DEPARTMENT OF
   CORRECTIONS AND COMMUNITY
   SUPERVISION et al.,
                    Respondents.
________________________________


Calendar Date:   February 23, 2016

Before:   McCarthy, J.P., Rose, Lynch and Clark, JJ.

                             __________


     Jahmel Clark, Attica, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondents.

                             __________



      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Ulster County) to
review two determinations of the Commissioner of Corrections and
Community Supervision and two determinations of respondent
Superintendent of Shawangunk Correctional Facility finding
petitioner guilty of violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging four separate prison disciplinary determinations that
were rendered after tier II and tier III hearings. The Attorney
General has advised this Court that all of the determinations
have been administratively reversed, references to such
determinations have been expunged from petitioner's institutional
record and the mandatory $5 surcharges that were imposed have
                              -2-                  521610

been refunded to petitioner's inmate account. In view of this,
the petition must be dismissed as moot (see Matter of West v
Annucci, 134 AD3d 1379 [2015]; Matter of Burgess v Prack, 134
AD3d 1339 [2015]). We note that, inasmuch as a loss of good time
was among the penalties imposed with respect to the first
disciplinary determination, such loss of good time should be
restored to petitioner (see Matter of Moore v Prack, 134 AD3d
1381 [2015]; Matter of Dexter v Annucci, 134 AD3d 1335 [2015]).
We further note that, given that restitution in the amount of
$65.25 was among the penalties imposed with respect to the third
determination, any money paid by petitioner toward this amount
should be refunded to him (see Matter of Jiminez v Fischer, 107
AD3d 1254, 1255 [2013]; Matter of Lafferty v Fischer, 61 AD3d
1235, 1236 [2009]). Petitioner also requests that his $15
reduced filing fee be refunded and the record discloses that he
paid this amount (see Matter of Warmus v Kaplan, 133 AD3d 1026
[2015]; Matter of McKethan v Prack, 111 AD3d 1046 [2013]).

     McCarthy, J.P., Rose, Lynch and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs, but with disbursements in the amount of $15.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court